 
 
I 
108th CONGRESS
2d Session
H. R. 4403 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2004 
Mrs. Myrick introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on Bis-Ethylhexyloxyphenol Methoxyphenol Triazine. 
 
 
1.Temporary suspension of duty 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.01.05Bis-Ethylhexyloxyphenol Methoxyphenol Triazine (CAS No. 187393–00–6) (provided for in subheading 2933.69.60)FreeFreeNo changel2/31/07  
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
